Exhibit 10.1

Severance Agreement

As of January 1, 2010

Bruno Vinciguerra
c/o Sotheby’s
1334 York Avenue
New York, New York 10021

Dear Bruno:

          This letter agreement (the “Agreement”) sets forth our understanding
with respect to your rights and obligations in the event of the termination of
your employment with Sotheby’s (together with all of its subsidiaries and
related entities, “Sotheby’s” or the “Company”). This Agreement is being
provided to you because you are a key employee at the Company and perform highly
specialized and unique duties for the Company. Consequently, Sotheby’s is
offering you the following terms and financial enhancements to ensure your
continued loyalty to the Company, and so that you will focus fully and
exclusively on your job duties at Sotheby’s. Defined terms used herein are used
with the meanings given to them in Exhibit A.

 

 

 

 

 

(1)

Severance Arrangements.

 

 

 

 

 

 

a)

If at any time from the date hereof through three years (the “Applicable
Period”), your employment by the Company is terminated by you for Good Reason or
by the Company without Cause, the Company shall pay or provide you with the
following:

 

 

 

 

 

 

(i)

Within fifteen (15) days of your termination date, payment of the sum of (x) any
unpaid base salary through the date of termination and (y) any unpaid and
approved cash incentive compensensation amount for the prior calendar year prior
to your date of termination; and, within sixty (60) days of your termination
date, reimbursement for any approved unreimbursed expenses incurred through the
date of termination (“Accrued Obligations”);

 

 

 

 

 

 

(ii)

Twice the amount of your annual base salary at the time of your termination (not
to include any salary reduction agreed to in 2009) (“Base Salary”) plus two
months of your Base Salary for each full year of employment at Sotheby’s which
amount shall be in lieu of any other payments or benefits to which you might
otherwise be


--------------------------------------------------------------------------------




 

 

 

 

 

 

 

 

 

entitled, including but not limited to, any payments or benefits for which you
could be eligible under the Sotheby’s, Inc. Severance Plan, any amended version
of such Plan, or successor plan (the “Plan”). This amount shall be paid within
seventy-four (74) days of termination of employment, provided all conditions for
receipt of this payment have been met; and

 

 

 

 

 

 

 

 

(iii)

Twelve (12) months plus one additional month for each full year of employment at
Sotheby’s up to a maximum amount of eighteen (18) months of Company paid
continued coverage under Sotheby’s group medical and dental insurance plans
pursuant to the Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended (“COBRA”) in accordance with the terms of the applicable medical and
dental plans beginning when your coverage would terminate as an employee;
provided that you timely and properly elect COBRA continuation coverage.

 

 

 

 

 

 

b)

If during the Applicable Period, your employment is terminated by the Company
for Cause, this Agreement shall terminate without further obligation to you,
except that the Company shall pay you any Accrued Obligations as defined above
and shall continue to be obligated to you with respect to vested benefits in
accordance with the terms of the applicable plans. Other than Accrued
Obligations, you will not be eligible for any incentive compensation for any
period prior to or after the date of termination of your employment.

 

 

 

 

 

 

c)

If during the Applicable Period, your employment is terminated by the Company
because of your permanent disability or death, this Agreement shall terminate
without further obligation to you, except that the Company shall pay you or your
estate any Accrued Obligations as defined above and shall continue to be
obligated to you or your estate with respect to vested benefits in accordance
with the terms of the applicable plans. Other than Accrued Obligations, you will
not be eligible for any incentive compensation for any period prior to or after
the date of termination of your employment.

 

 

 

 

 

 

d)

During the term of this Agreement, you hereby agree to waive irrevocably any
rights or benefits under the Plan in its current form, as it may be amended from
time to time, or under a successor plan. Upon expiration of this Agreement, if
you and the Company do not enter into a mutually agreed new severance agreement,
you will become eligible for benefits under the terms of the Company’s severance
plan in effect at that time.

 

 

 

 

 

 

e)

Any payments payable pursuant to this Paragraph 1 beyond Accrued Obligations
shall only be payable if you deliver to the Company a release, in a form
acceptable to the Company, as similarly required under the Plan, of any and all
your claims


--------------------------------------------------------------------------------




 

 

 

 

 

 

 

(except with regard to claims for payments or benefits specifically payable or
providable hereunder which are not yet paid as of the effective date of the
release, claims for vested accrued benefits, claims under COBRA, or claims
relating to any rights of indemnification under the Company’s certificate of
incorporation or by-laws or claims under any directors and officers liability
insurance policy) occurring up to the release date with regard to the Company
and its respective past or present officers, directors and employees.

 

 

 

 

 

(2)

Certain Agreements. In consideration of the undertakings by the Company in
Paragraph (1), you agree to be bound by the covenants and agreements set forth
in Exhibit B hereto.

 

 

(3)

Miscellaneous. You may not assign your rights or delegate your obligations under
this Agreement. Sotheby’s shall be entitled to withhold from any payments or
deemed payments under this Agreement any amount of withholding required by law.
This Agreement constitutes the entire agreement between you and Sotheby’s
concerning the subject matter of your employment and supersedes any prior
employment, severance, or notice and non-compete agreement between the parties .
Any waiver or amendment of any provision of this Agreement must be in writing
and signed by both parties.

 

 

(4)

Legal and Equitable Remedies. Sotheby’s shall be entitled to enjoin a violation
by you of any provision hereof, including, but not limited to, the obligations
in Exhibit B. Moreover, the parties hereto acknowledge that the damages suffered
by Sotheby’s as a result of any violation of this Agreement may be difficult to
ascertain. Accordingly, the parties agree that in the event of a breach of this
Agreement by you, Sotheby’s shall be entitled to specific enforcement by
injunctive relief of your obligations to Sotheby’s. The remedies referred to
above shall not be deemed to be exclusive of any other remedies available to
Sotheby’s, including to enforce the performance or observation of the covenants
and agreements contained in this Agreement.

 

 

(5)

Arbitration. Any dispute, controversy or claim arising out of or relating to
this agreement, or breach thereof (other than an action or proceeding for an
injunction or other equitable relief pursuant to Paragraph 4 hereof), shall be
settled by arbitration in New York City in accordance with the National Rules
for the Resolution of Employment Disputes of the American Arbitration
Association by a single arbitrator. Any rights, defenses, or remedies available
in a court of competent jurisdiction shall also be available to the parties in
arbitration. The arbitrator’s award shall be final and binding upon both
parties, and judgment upon the award may be entered in any court of competent
jurisdiction in any state of the United States or country or application may be
made to such court for a judicial acceptance of the award and such enforcement
as the law of such jurisdiction may require or allow.

 

 

(6)

Severability. If at any time there is a judicial determination by any court of
competent jurisdiction that any provision of this Agreement is unenforceable
against you, the other provisions of this Agreement shall not be rendered void
but shall be deemed amended to


--------------------------------------------------------------------------------




 

 

 

apply as to such maximum extent as the court may judicially determine or
indicate to be enforceable under New York law.

 

 

(7)

Choice of Law/Choice of Forum. This Agreement shall be governed by, construed
and enforced in accordance with the laws of the State of New York irrespective
of the principles of conflicts of law, and you consent to the jurisdiction of
the state and federal courts situated in New York City for the purpose of
adjudicating any dispute relating to this Agreement.

 

 

(8)

Binding on Successor Company. This Agreement shall remain in effect and be
binding upon any successor or assign of Sotheby’s including any entity that
(whether directly or indirectly, by purchase, merger, reorganization,
consolidation, acquisition of property or stock, liquidation or otherwise) is
the survivor of the Company or that acquires the Company and/or substantially
all the assets of the Company, and such successor entity shall be deemed the
“Company” for purposes of this Agreement.

 

 

(9)

Notices. For the purpose of this Agreement, notices and all other communications
provided for in this Agreement shall be in writing and shall be delivered
personally or mailed by United States certified or registered mail, return
receipt requested, postage prepaid, addressed to you at the address set forth on
the initial page of this Agreement and to the Company at Sotheby’s, 1334 York
Avenue, New York, New York 10021, Attention: Executive Vice President, Human
Resources, or to such other address as either party may have furnished to the
other in writing in accordance herewith. Any such notice shall be deemed given
when so delivered personally, or, if mailed, five (5) days after the date of
deposit in the United States mail, except that notice of change of address shall
be effective only upon receipt.

Please review this Agreement carefully and, if it correctly states our
agreement, sign and return to me the enclosed copy.

 

 

 

 

Very truly yours,

 

 

 

SOTHEBY’S

 

 

 

By:

/s/ Susan Alexander

 

 

--------------------------------------------------------------------------------

 

 

Susan Alexander

 

 

Executive Vice President and

 

 

Worldwide Head of Human Resources

Read, accepted and agreed to this
18th day of December, 2009

 

 

/s/ Bruno Vinciguerra

 

--------------------------------------------------------------------------------

 

Bruno Vinciguerra

 


--------------------------------------------------------------------------------



EXHIBIT A

DEFINITIONS

 

 

 

“Cause” shall mean and be limited to:

 

 

 

 

a)

conviction of a felony crime;

 

 

 

 

b)

fraud, willful malfeasance, gross negligence, or any other act in connection
with performance of your duties which is materially injurious to the Company; or

 

 

 

 

c)

any material breach of this Agreement by you.

 

 

 

“Good Reason” shall mean the occurrence of any of the following events:

 

 

 

 

a)

any material breach of this Agreement by the Company;

 

 

 

 

b)

your being required to relocate to a principal place of business more than fifty
(50) miles outside New York, New York without your express consent;

 

 

 

 

c)

any action by the Company that results in a material diminution in your
position, base salary, and/or incentive targets (unless the percentage decrease
in the target(s) is consistent with those of other similar level corporate
officers) without your express consent (except in connection with the
termination of your employment for Cause or as a result of your death or
Permanent Disability or temporarily as a result of your illness or other
absence); and

 

 

 

 

d)

failure of the Company to maintain directors and officers liability insurance
for your benefit on a basis no less favorable than the basis on which it
generally maintains such insurance for the benefit of other senior executives of
the Company.

 

 

 

 

provided, however, that you shall provide the Company thirty (30) days’ prior
written notice from the date one of the above-referenced events occurs
constitiuting Good Reason that you are terminating your employment for Good
Reason, and the Company shall have thirty (30) days following the receipt of
that wtitten notice to correct such circumstances.

 

 

 

“Permanent Disability” shall mean, and be limited to, any physical or mental
illness, disability or impairment that has prevented you from continuing the
performance of the essential functions of your position with reasonable
accommodation for a period in excess of six (6) consecutive months.


--------------------------------------------------------------------------------



EXHIBIT B

CERTAIN AGREEMENTS

Notice, Non-Compete and Non-Solicitation Agreement.

You agree to give the Company not less than six months’ prior written notice to
terminating your employment without Good Reason.

Because you have specialized, unique confidential knowledge vital to the Company
and the special nature of the services that you provide to the Company, you
agree that during your employment and for twelve (12) months following your date
of termination (“the Restricted Period”), you will not, without the consent of
the Company, directly or indirectly: consult for, become employed by, provide
services for, or solicit or accept any funds, loans or other consideration from

 

 

 

 

a)

Christie’s, Bonhams, or Phillips de Pury & Company or any affiliate or successor
of any of those entities anywhere in the world; or

 

 

 

 

b)

another entity engaged in conducting auctions, dealing in or making private
sales of, collecting or advising with respect to any core collecting category in
which the Company sells property within the last twelve (12) months in the
United States, United Kingdom, Hong Kong, Switzerland or France.

 

 

 

In addition to the foregoing, during the Restricted Period, you agree that you
will not, either alone or in concert with others, and will not cause another to,
in any such case, directly or indirectly

 

 

 

 

a)

hire, recruit, solicit or induce any Sotheby’s employees to terminate their
employment with Sotheby’s;

 

 

 

 

b)

solicit the business of, do business with, or seek to do business with, any
client of the Company;

 

 

 

 

c)

encourage or assist any competitor of the Company to solicit or service any
client of the Company; or

 

 

 

 

d)

otherwise induce any client of the Company to cease doing business with, or
lessen its business with, the Company.

 

 

 

If at any time there is a judicial determination by any court of competent
jurisdiction that the time period, geographical scope, or any other restriction
contained in this Agreement is unenforceable


--------------------------------------------------------------------------------



against you, the provisions of this Agreement shall not be deemed void but shall
be deemed amended to apply as to such maximum time period, geographical scope
and to such other maximum extent as the court may judicially determine or
indicate to be enforceable. You understand and agree that, during the Restricted
Period, you are not prohibited from obtaining alternative employment subject to
the provisions above.

Confidentiality Agreement.

As a condition to your continued employment by the Company and in consideration
for this Agreement, you reaffirm your agreement to be bound by the Company’s
Confidentiality Agreement, Compliance Policies, including but not limited to,
its Auction Rules, Code of Business Conduct and Ethics, Conflicts of Interest
Policy, and Human Resources polices.

--------------------------------------------------------------------------------